Citation Nr: 1717734	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  14-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability, to include bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for Eustachian tube dysfunction.

3.  Entitlement to service connection for right leg sciatic nerve disability.

4.  Entitlement to service connection for a kidney disability, to include kidney stones.

5.  Entitlement to service connection for an eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia. 

6.  Entitlement to service connection for a back disability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to December 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Although the Veteran initially filed a claim for entitlement to service connection for defective vision, the issue has been recharacterized as service connection of an eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

During the course of the Veteran's appeal, service connection for shoulder, hip, hand, and right knee disabilities was denied in a December 2014 rating decision.  As the Veteran did not appeal any of the issues, these matters are not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

In July 2015, the Board denied service connection for a kidney disability, a back disability, and a right leg sciatic nerve disability and reopened and remanded the issues of service connection for an eye disability and bilateral hearing loss for additional development. 

The Veteran then filed an appeal of the portion of the July 2015 rating decision that denied service connection for the kidney, back, and right leg disabilities to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran's representative and VA General Counsel filed a joint motion for partial remand (joint motion).  The Court granted the joint motion later that month and vacated and remanded the three issues to the Board for additional development.
In April 2016, the Board remanded this matter for further evidentiary development.

With regards to the service connection claim for a bilateral ear disability, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  A review of the claims file shows that the Veteran initially filed a claim for "hearing and ear trouble".  See April 1966 VA-Form 21-526.  He has been diagnosed with bilateral hearing loss, tinnitus, and Eustachian tube dysfunction.  Thus, to ensure that all potential disabilities are considered, the Board has recharacterized the issue on appeal as noted on the title page.  Additionally, as the Board is remanding the issue of entitlement to service connection for Eustachian tube dysfunction, the Board has separated the issue as set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, entitlement to service connection for Eustachian tube dysfunction, and entitlement to service connection for a right leg sciatic nerve disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, current bilateral hearing loss had its onset during his active military service.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is secondary to service-connected current bilateral hearing loss.

3.  Any current kidney disorder did not have its onset in service; calculi of the kidney was not manifest to a compensable degree within the one-year period following separation from service; and the current kidney disorder is unrelated to any injury, disease, or event in service.

4.  The Veteran's eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia, was not incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus as secondary to service connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  The criteria for service connection for a kidney disorder, to include kidney stones, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,304(d) (2016).

	
	

	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2011, May 2011, July 2011, and April 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes available service treatment records (STRs), military personnel records, private and VA treatment records, and statements from the Veteran and his representative.  

The Veteran was afforded VA examinations, most recently, in December 2015 and in June 2016 (pursuant to the July 2015 and April 2016 Board remands, respectively).  Here, the Board finds that the VA examinations and opinions obtained in this case are adequate in the aggregate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Also, pursuant to the April 2016 Board Remand, a request was made to obtain all ongoing records of VA treatment and all records of private treatment at El Centro Family Health Clinic.  VA treatment records since December 2015 were obtained and associated with the Veteran's claims file, as well as all available records of private treatment at El Centro Family Health Clinic.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

II. Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss) and calculi of the kidneys, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db.) or greater; or the auditory thresholds for at least three of these frequencies are 26 db. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of military noise exposure.  The evidence shows the Veteran has a current bilateral hearing loss disability, as evidenced by June 2011 and December 2015 VA examination reports.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was a naval bombardier.  The Board finds that noise exposure was consistent with his duties.  

Here, the record shows a current diagnosis of bilateral hearing loss consistent with VA regulations.  See June 2011 VA examination report.

The remaining question is whether there is a link between the current disability and the in-service disease or injury.

Service treatment records reflect a complaint of a left earache in February 1960 and severe otitis in the left ear in April 1961.  In January 1963, the Veteran complained of having trouble clearing his left ear when flying.  However, the physical examination was negative.  There were no other ear complaints, findings or diagnoses.  Although periodic audiometric testing throughout the Veteran's service do not indicate bilateral hearing loss for VA purposes, a comparison of his audiometric test results at the time of his July 1958 entrance examination to those at his December 1963 discharge examination shows a decrease in his hearing acuity.  On his April 1966 VA-Form 21-526, the Veteran stated that since 1960, his ears have had a sounding effect and have to be cleared frequently.  He further stated that even during car travel, his ears will block up and make hearing more difficult.

Post-service, private treatment records indicate that the Veteran reported not being able to hear very well and that his ears were popping in January 2010.  The diagnosis was Eustachian tube dysfunction.  

The Veteran has also submitted written statements that his hearing problems have been ongoing since service.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.  He stated that he was exposed to loud noise flying B52 planes in service and that many of his missions required flying for 24 hours and afterwards his ears would be buzzing.  He also believed that the rapid decompression associated with his flights contributed to or caused his bilateral hearing loss.  

In June 2011, the Veteran underwent a VA audiological examination.  He stated that his hearing loss was due to many hours of flying on B52s and conducting weapons fire.  He denied any occupational noise exposure, but reported recreational noise exposure from the use of chainsaws.  The VA audiologist stated that the Veteran's hearing was found to be well within normal limits at the time of enlistment and separation and that a significant shift did not occur during this period of time; therefore, the documented decibel change in service was not the first manifestations of the Veteran's current hearing loss.  

Pursuant to the July 2015 Board remand, the Veteran was afforded another VA examination in December 2015.  After review of the Veteran's claims file and an in-person examination of the Veteran, the December 2015 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner reasoned that the Veteran's claims file showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during active duty military service.  Additionally, there was no record of complaint or treatment of the claimed hearing loss in service records.  The examiner also noted that the Veteran was evaluated by an ENT in February 1963, who wrote that the Veteran had "no difficulty with hearing."  The examiner further noted that the Veteran's hearing was found to be within normal limits in June 1956, October 1957, July 1958, March 1959, September 1959, August 1961, September 1960, September 1962, and upon discharge in December 1963.  The examiner explained that "the Institute of Medicine (2006) found that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The Institute of Medicine panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely."  The examiner concluded that based upon the objective evidence, to include the Veteran's audiograms, there was no evidence on which to conclude that the Veteran's current reported hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

In an April 2016 statement by Dr. J. V. P., Jr., who stated that he treated the Veteran in service for "a number of maladies."  He reported that the Veteran saw the Flight Surgeon on base and he believed that the Veteran experienced "some very significant hearing problems that prompted him to see the Flight Surgeon."

Upon thorough review of the record, the Board finds that service connection for bilateral hearing loss is warranted.  As noted above, the Board has found that being exposed to acoustic trauma as a naval bombardier is consistent with the circumstances of his service.  Thus, his exposure to acoustic trauma in service is conceded.  38 U.S.C.A. § 1154(a).  Additionally, while the Veteran has reported recreational noise exposure from the use of chainsaws, he otherwise denied any occupational noise exposure.  Furthermore, any opinion by the June 2011 and December 2015 examiners, based solely on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records, lacks probative value.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board recognizes that the June 2011 and December 2015 VA audiologists did not provide a probative opinion.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

In view of the totality of the evidence, including the Veteran's experience in service and likely associated in-service noise exposure, and his credible statements, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his bilateral hearing loss is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Tinnitus

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus secondary to hearing loss, is warranted.  
 
As noted above, the Veteran reported that he was exposed to loud noise flying B52 planes in service and that many of his missions required flying for 24 hours and afterwards his ears would be buzzing.  

With regard to claimed tinnitus, the Board notes that the Veteran has a current diagnosis of tinnitus and that he is now service connected for bilateral hearing loss; therefore, the first and second elements of service connection, on a secondary basis, have been met.  The June 2011 VA audiologist opined that it was at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was a symptom associated with the hearing loss as tinnitus was known to be such an associated symptom.  There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Thus, given the totality of the evidence, to include the uncontradicted opinion noted above, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102, and Gilbert, supra), the Board likewise concludes that the criteria for service connection for tinnitus, as secondary to now service-connected bilateral hearing loss, are met.  See 38 C.F.R. 
§ 3.310.

Kidney Disability

The Veteran contends that he has a current kidney disorder as a result of his service.  

Service treatment records show no complaints, findings, treatment or diagnoses for any kidney disability. 

Post-service treatment records show that an examiner noted an assessment to rule out nephrolithiasis in November 1974, and other records show left renal lithiasis with a passed stone in July 1986, and kidney stones as early as February 1991.  Subsequent treatment records show ongoing treatment for kidney stones, hematuria, renal calculi, renal cyst and stage 1 kidney disease in June 2009.  Additionally, pursuant to the April 2016 Board remand, available private treatment records obtained from El Centro Family Health Clinic also show continued treatment for stage I kidney disease and kidney stones in as early as September 2011.  

Upon review, the evidence shows that there is no diagnosis of kidney stones or calculi in service or within a year of separation.  The first report of kidney stones was in November 1974, almost 9 years after the Veteran's separation from service.  As the evidence does not show kidney calculi to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309. 

None of the medical evidence of record etiologically links the Veteran's currently diagnosed kidney disorder to his service, or any incident therein.  Although he is competent to comment on his symptoms since service, the Veteran, as a layperson, is not competent to provide the necessary etiological link to either his service or any incident therein.  There is no competent evidence of record etiologically linking the Veteran's current kidney disorder to his service or any incident therein.

The preponderance of the evidence is against the claim of service connection for a kidney disorder, to include kidney stones; there is no doubt to be resolved; and service connection for a kidney disorder, to include kidney stones is not warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Eye Disability 

The Veteran's service treatment records reflect that his visual acuity was 20/20 without correction and he was cycloplegic in a June 1956 examination for flight training prior to his active duty.  A July 1958 medical examination also shows the Veteran had 20/20 vision and was cycloplegic.  As early as September 1959, service eye examinations show his vision was corrected to 20/20 and a September 1960 examination report noted the Veteran had diminished near and distant visual acuity that was corrected.  In September 1962, the diagnosis was eye refraction with cycloplegic.  A December 1963 medical history report indicated the Veteran gave a history of eye trouble; however, the examiner conducting the accompanying discharge medical examination noted that the history of eye trouble referred to his wearing glasses.  There were no other eye complaints, findings or diagnoses.

Post-service private treatment records reflect a history of glaucoma as early as July 1986.  Subsequent VA and private treatment records show diagnosed refractory glaucoma in May 1994, a history of macular degeneration in June 2009, and an impression of mixed mechanism glaucoma, bilateral pseudophakia, and refraction disorder.

The Veteran has also submitted written statements that his eyesight was normal prior to his enlistment and deteriorated approximately one year after he entered active duty.

Pursuant to the July 2015 Board remand, the Veteran was afforded a VA examination in December 2015.  Upon examination and review of the Veteran's claims file, the examiner indicated that the Veteran presented with an extensive history of eye problems and legal blindness.  The examiner determined that the initial source of these eye problems was the Veteran's mixed mechanism glaucoma, which resulted in surgery, which likely caused cataracts, which resulted in the pseudophakia and further complications resulted in corneal transplants.  The examiner pointed out that the Veteran's service records do not indicate any problems with eyes or eye pressure during his time in service.  The examiner further noted that the examinations conducted during service indicating cycloplegic were describing the type of examination, not a diagnosis of the examination.  The examiner indicated that the Veteran was never found to have any diagnosis during service other than refractive error.  She further explained that per literature review, there is no known association between rapid decompression and the development of glaucoma later in life.  Therefore, the examiner found it unlikely that the Veteran's current eye disabilities are related to his time in active service.  The examiner concluded by noting that the Veteran does have some macular changes OS likely from a past ischemic event, but this is also not likely due to time in service.

The Board finds that service connection for an eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia, is not warranted because the Veteran does not have an eye disability caused or aggravated by active duty service.  The evidence shows that neither of the Veteran's eye disabilities manifested in service.  There is no competent medical evidence of an eye disorder that qualifies as a disability for VA purposes that is shown to be related to service.  Although the December 2015 VA examiner noted that the Veteran experienced refractive error in service, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  As explained above, the December 2015 VA examiner addressed the Veteran's history of eye problems and legal blindness and determined that the Veteran's current eye disabilities, to include defective vision, glaucoma, macular degeneration, and pseudophakia, are not related to his service.

Moreover, the Board has also considered the Veteran's lay statements regarding the medical etiology for any claimed eye problems; however, the Veteran does not possess either the medical training or expertise to opine as to the medical etiology for any claimed eye problems.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the causation of an eye disability is not a process that is readily observable by a lay person, the Veteran's belief that he has an eye disability as a result of service is less probative than the examiner's unfavorable medical opinion.

For all the foregoing reasons, the Board finds that the claim for service connection for an eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss is granted.

Entitlement to service connection for a kidney disorder, to include kidney stones, is denied.

Entitlement to service connection for an eye disability, to include defective vision, glaucoma, macular degeneration, and pseudophakia, is denied.


REMAND

Back Disability

Pursuant to the April 2016 Board remand, the Veteran was afforded a VA spine examination in June 2016.  Upon review, the Board finds multiple ambiguities that render the examination inadequate.  Initially, the Board notes that while the June 2016 VA examiner diagnosed the Veteran with lumbosacral strain, the examiner later concluded that there was no back disability found on current examination.  Specifically, the examiner wrote that examination of the lower back was "essentially normal for [the Veteran's] age."  Furthermore, the Board finds that the examiner did not specifically comment on the evidence of back symptoms beginning around November 1974 and the indication of degenerative joint disease in May 1994.  See November 1974 Espanola Hospital Admitting Note and the May 1994 Presbyterian Healthcare Services Admitting Note at the Espanola Hospital.  Here, the Board has considered whether there was substantial compliance, but the June 2016 VA examination report and opinion do not meet this lower threshold.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  On remand, a new opinion should be obtained by an orthopedist specialist.

Eustachian Tube Dysfunction

Although the Veteran has already been granted service connection for bilateral hearing loss and tinnitus, the competent evidence of a diagnosis of Eustachian tube dysfunction in January 2010, ear problems in service, and a continuity of ear symptomatology in the years since service nonetheless triggers VA's duty to obtain an examination as to the nature and etiology of any current bilateral ear disability, to include Eustachian tube dysfunction, other than bilateral hearing loss and tinnitus.  Thus, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of any current ear disability other than bilateral hearing loss and tinnitus.

Right Leg Sciatic Nerve Disability 

The Veteran contends that he experienced right leg numbness after his 24-hour flying missions in service.  He further contends that, although the numbness would go away, it always recurred and continues to recur.  He indicates that he was told that his sciatic pain could be a result of sitting in the same position for over 24 hours at a time. 

Service treatment records indicate that the Veteran was prescribed treatment with hot packs or a whirlpool for five days for diagnosed muscular strain of the posterior right thigh in June 1959.  In July 1959, the treatment was discontinued after 3 days due to the Veteran's non-attendance.  Subsequent service treatment records show no relevant complaints, findings, treatment or diagnoses.  The records further show no treatment in service for any diagnosed sciatic nerve condition. 

A November 1974 private treatment record shows that the Veteran had been troubled by right lateral leg numbness and tingling since August 1972.  Remaining post-service treatment records show no further complaints, findings, treatment or diagnosis associated with any right leg sciatic conditions.

Pursuant to the February 2016 joint motion, the Veteran was afforded a June 2016 VA examination to assess the current nature and etiology of any right leg sciatic nerve disability.  Upon examination and review of the Veteran's claims file, the examiner found that there was no evidence of a right leg sciatic disability.  As he found no currently diagnosed disability, he opined that it was less likely than not that the claimed right leg sciatic disability had onset in service or was otherwise related to a disease or injury in service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the June 2016 examiner found that there was no evidence of a right leg sciatic disability upon examination, the Board finds that the examiner did not take into account the Veteran's lay statements that the right leg numbness he experienced after his 24-hour flying missions in service continues to recur.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  The Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To ensure that the Veteran's lay statements have been considered, the Board finds that a remand is necessary in order to obtain a medical opinion to determine if the Veteran has had a right leg sciatic disability during the pendency of the claim (since January 2010) and, if so, whether the disability is related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA spine examination by an orthopedist specialist to determine whether any current back disability is related to service. 
Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to identify all back disabilities that currently exist or have existed at some point since the claim was filed in January 2011.  The examiner should specifically state whether the Veteran has degenerative joint disease of the spine.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current ear disability, to include Eustachian tube dysfunction, other than bilateral hearing loss and tinnitus.  All indicated tests and studies shall be conducted.

The virtual claims folder, including a copy of this remand, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right or left ear disability, to include Eustachian tube dysfunction, other than hearing loss and tinnitus identified (i.e. any right or left ear disability other than hearing loss and tinnitus diagnosed since December 2009), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that Eustachian tube dysfunction and any other current ear disability (other than hearing loss and tinnitus) had its onset in service, is related to the documented treatment for a left earache in February 1960, severe otitis in the left ear in April 1961, and trouble clearing his left ear when flying in January 1963, or is otherwise related to a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on Eustachian tube dysfunction and any other current ear disability (other than hearing loss and tinnitus) diagnosed since December 2009 as well as the February 1960, April 1961, and January 1963 complaints of left ear trouble and treatment for left ear severe otitis documented in the Veteran's service treatment records, and his reports of having experienced a continuity of symptomatology in the years since service.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report ear trouble and buzzing in service, his symptoms, and history, and such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of a specific ear injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. Return the claims file and a copy of this remand to the June 2016 VA examiner for an addendum opinion regarding the Veteran's right leg sciatic nerve disability claim.  If the examiner who drafted the June 2016 opinion is unavailable, then the requested opinion should be rendered by another clinician.  The claims file and a copy of this REMAND must be made available for review.

Based a review of the claims file and a copy of this REMAND, the examiner should identify any right leg sciatic nerve disability present during the pendency of this claim (since January 2010).  If such disability is diagnosed, the examiner should provide and opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed right leg sciatic nerve disability had its onset during or is otherwise related etiologically to the Veteran's active service, to include the Veteran's diagnosed muscular strain of the posterior right thigh in June 1959.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence.

4. The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

5. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


